DETAILED ACTION
This Office Action is in response to the filing of an amendment on 1/06/2021. As per the amendment, claims 41, 51, and 59-60 have been amended, and no claims have been added or cancelled. Thus, claims 41-69 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 51 recites the limitation “the target pressure is calculated based on a target pressure” in lines 1-2. It is unclear whether or not the two target pressures are referring to the same or different target pressures. Furthermore, if the target pressures are the same, then it is unclear how a value can be calculated based on itself. For the purposes of examination, the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-45, 56-63, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad (2012/0006326) in view of Dixon et al. (US Pub. 2010/0224192) in view of von Blumenthal et al. (US Pat. 8,047,205) in view of Dobritz (US Pat. 4,022,234).
Regarding claim 41, Ahmad discloses a ventilator system comprising an air inlet (air inlet 122 in Fig. 1) connected to a first gas line (air pathway 120 in Fig. 1), an oxygen inlet (oxygen inlet 142 in Fig. 1) connected to a second gas line (oxygen pathway 140 in Fig. 1), a mixing chamber connected to both the first gas line and the second gas line (see mixing node 160 in Fig. 1, which directly connected to both air pathway 120 and oxygen pathway 140, and must be some sort of chamber in order for gases to flow through it); a pump (blower 16 in Fig. 1) and an air flow sensor (air flow sensor 126 in Fig. 1), the air flow sensor connected to the first gas line downstream of the air inlet (air flow sensor 126 is downstream of inlet 122 in Fig. 1) and upstream of a mixing chamber (air flow sensor 126 is upstream of the mixing node 160 in Fig. 1); an oxygen control valve (valve 145 in Fig. 1) and an oxygen flow sensor (oxygen flow sensor 146 in Fig. 1) both connected to the second gas line upstream of the junction and downstream 
Ahmad lacks a detailed description that an air pump is connected to the first gas line downstream of the air inlet and upstream of the mixing chamber, and a mixed gas flow sensor is located on a third gas line downstream of the pump and upstream of the patient interface and able to send measurements to a controller.
However, Dixon teaches a similar gas mixing device where an air flow pump (air flow controller 54 in Fig. 2B; see also [0035] lines 12-15 where the air flow controller can be a pump to help control the flow of air to the mixing manifold to maintain a strict ratio) connected to a gas line (is connected to the air gas line as seen in Fig. 2B) and downstream of an air inlet (is downstream of the air inlet as seen in Fig. 2B) and upstream of a mixing chamber (air flow controller 54 is upstream of gas mixing manifold 57 in Fig. 2B), as well as a mixed gas flow sensor (flow sensor 55 in Fig. 2B which is downstream of the mixing manifold 57 and thus measures flow of the mixed gas) on a mixed gas line downstream of a pump (is part of the gas 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mixed gas line of Ahmad to have a mixed gas flow sensor connected to a controller and the air pump to be between the air inlet and the mixing chamber as taught by Dixon since it would allow for greater control over the ratio of air supplied (Dixon; see [0035] lines 12-20) and provide information about the actual inspiratory flow to the controller for better control over the gas flow parameters (Dixon; see [0035] lines 12-20).
The modified Ahmad device does not have a detailed description where a mixing chamber pressure sensor is connected to the mixing chamber. 
However, von Blumenthal teaches a similar gas mixing device where a mixing chamber (mixing area 16 in the shown figure) has a pressure sensor connected (pressure sensor 17 in the shown figure) to it that sends the information to a control device (see Col. 4 lines 10-20; see also the shown figure where pressure sensor 17 is connected to control device 30 by line 29) for controlling a mixed gas control valve (see mixed gas dispensing valve 20 in the shown figure which receives data from the sensors by line 26; see also Col. 4 lines 10-30). 	
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mixing chamber of the modified Ahmad device to include a mixing chamber pressure sensor connected to the controller and a 
The modified Ahmad device does not have a detailed description of a pressure feedback loop that commands a flow target of a mixture of oxygen to air to achieve a target pressure, wherein the pressure feedback loop comprises an oxygen flow control feedback loop and an air flow control feedback loop. It is noted that Ahmad does disclose feedback control of the oxygen gas line by using the controller and an oxygen flow sensor in conjunction with the oxygen flow valve (see [0015] and Fig. 1 of Ahmad, where controller 180 and oxygen flow sensor 146 control oxygen valve 145).
However, Dobritz teaches a similar device for mixing two separate gases together, where a mixing chamber (pressure vessel 5 in Fig. 1) has a pressure sensor (pressure sensor 6 in Fig. 1) connected to a controller (controller 15 in Fig. 1), creating a pressure feedback loop that commands a flow target of a mixture of gases to achieve a target pressure (see Col. 3 lines 51-68 and Col. 4 lines 1-16 where the pressure sensor is used to monitor pressure values, and then open and close a first and second gas valve in order to adjust the proportion of gases in the mixed gas), wherein the pressure feedback loop comprises a first gas flow control feedback loop (see Col. 3 lines 51-68 and Col. 4 lines 1-16 as well as Fig. 1 where the flow of gas A is controlled by the opening and closing of valve 3, which is in turn controlled by the sensed 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure sensor of the mixing chamber (von Blumenthal; pressure sensor 17) and controller (controller 180 in Ahmad Fig. 1) of the modified Ahmad device to have a pressure feedback loop for controlling the influx of each of the gases, and a valve in the air flow pathway which controls the flow of the air into the mixing chamber as taught by Dobritz as it allows for the sensed pressure values to be used to adjust the desired mixture of gases in the mixing chamber (Dobritz; Col. 2 lines 26-47), giving the system additional control of the desired gas flow from each gas line. In the modified Ahmad device in view of Dobritz, the system shown in Fig. 1 of Ahmad includes an air control valve on the air pathway 120 (taught by Dobritz as seen above), as well as a modified controller that utilizes the measured mixed gas pressure to control the two valves that are respectively located on the air pathway and the oxygen pathway (Dobritz; see Col. 3 lines 51-68 and Col. 4 lines 1-16).
Regarding claim 42, the modified Ahmad device has everything as claimed, including the controller configured to modulate a control signal for the oxygen control valve (see [0033] lines 8-11 of Ahmad) based on measurement signals received from the oxygen flow sensor (see [0031] lines 8-12 of Ahmad) and from the mixed gas pressure sensor (see [0018] lines 1-4 of Ahmad; connected to and sending measurements to controller 180 as seen in Fig. 1, which is in 
Regarding claim 43, the modified Ahmad device has everything as claimed, including a controller configured to modulate a control signal for the pump (see [0018] lines 1-4 of Ahmad; where the pump is the air flow controller 54 in Figs. 2B of Dixon) based on measurement signals received from the oxygen flow sensor (see [0016] lines 14-15 of Ahmad, where controller 180 is also connected to blower 162 as seen in Fig. 1 of Ahmad) and from the mixed gas pressure sensor (see [0018] lines 1-4 of Ahmad).
Regarding claim 44, the modified Ahmad device has everything as claimed, including a controller configured to modulate a control signal for the oxygen control valve (see [0033] lines 8-11 of Ahmad) based on measurement signals received from the oxygen flow sensor (see [0031] lines 8-12 of Ahmad), the mixed gas pressure sensor (see [0018] lines 1-4 of Ahmad; connected to and sending measurements to controller 180 as seen in Fig. 1, which is in turn connected to valve 145 in Fig. 1 of Ahmad), and the mixed gas flow sensor (flow sensor 55 in Fig. 2B of Dixon, connected to the controller and giving it measurements for controlling the other elements, including the oxygen valve). 
Regarding claim 45, the modified Ahmad device has everything as claimed, including a controller configured to modulate a control signal for the pump (see [0018] lines 1-4 of Ahmad, where the pump is the air flow controller 54 in Figs. 2B of Dixon) based on measurement signals received from the oxygen flow sensor (see [0016] lines 14-15 of Ahmad, where controller 180 is also connected to blower 162 as seen in Fig. 1 of Ahmad and thus also to the pump of Dixon), the mixed gas pressure sensor (see [0018] lines 1-4 of Ahmad), and the mixed gas flow sensor 
Regarding claim 56, the modified Ahmad device has everything as claimed, including high pressure oxygen source connected to the oxygen inlet (see [0015] lines 3-5 of Ahmad).
Regarding claim 57, the modified Ahmad device has everything as claimed, including a low pressure air source connected to the air inlet (see [0014] lines 4-5 of Ahmad, where ambient air is a low pressure air source).
Regarding claim 58, the modified Ahmad device has everything as claimed, including a pump that is a blower (blower 162 in Fig. 1 of Ahmad). Due to how broad the claim limitation “low pressure” is, the modified Ahmad device in an alternate interpretation is able to work at some relatively low pressure compared to some relatively higher pressure, as well as have variable speeds (see [0017] lines 10-12 of Ahmad). 
In the alternative interpretation that the modified Ahmad device does not specifically disclose the blower being a low pressure variable speed blower, von Blumenthal further teaches a blower (blower 10 in Fig. Fig. 1) which can pressure air down to 50 mbar (see Col. 4 lines 41-44). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the blower of the modified Ahmad device to be able to pressurize gas to 50 mbar as taught by von Blumenthal, since it allows for mobile use of the gas mixing device, and provides a low threshold value for determining when additional pressure is needed for supplying air to the patient (von Blumenthal; see Col. 4 lines 41-62).

Regarding claim 60, the modified Ahmad device has everything as claimed, including a pump that is configured to pressurize downstream gas to no more than 70 mbar (see Col. 4 lines 41-44 of von Blumenthal).
Regarding claim 61, the modified Ahmad device has everything as claimed, including a mixed gas control valve (von Blumenthal; see mixed gas dispensing valve 20 in the shown figure) connected to the third gas line downstream of the mixing chamber (von Blumenthal; see the valve being downstream of the mixing area 16 and part of mixed gas line 19 in the shown figure) and upstream of the patient interface (Ahmad; see Fig. 1 where the valve 20 from the shown figure of von Blumenthal is before the patient interface shown around conduit 166 in Fig. 1).
Regarding claim 62, the modified Ahmad device has everything as claimed, including the controller being configured to modulate a control signal for the mixed gas control valve (Ahmad; see Fig. 1 where the controller 180 is connected to the components of the system, including the valve 20 in the shown figure of von Blumenthal which is likewise connected to a controller 30) based on measurement signals received from the mixing chamber pressure sensor (von Blumenthal; see Col. 4 lines 10-30 where the valve is controlled by information received regarding the pressure within the mixing chamber).
Regarding claim 63, the modified Ahmad device has a mixing chamber and a controller. 

However, von Blumenthal further teaches an oxygen sensor connected to the mixing chamber (see oxygen sensor 18 in the shown figure), wherein the controller is configured to receive oxygen concentration measurement signals from the oxygen sensor (via line 28 in the shown figure).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mixing chamber of the modified Ahmad device to have an oxygen sensor attached to it and in communication with the controller as taught by von Blumenthal as it would give information regarding the concentration of oxygen in the mixture for better control over the gas concentration ratio (von Blumenthal; see Col. 4 lines 31-45). 
Regarding claim 66, the modified Ahmad device has an air flow sensor (Ahmad; sensor 126) an air pump (Dixon; air pump 52 in Fig. 2B), and an air flow control valve (Ahmad; see Fig. 1 where air pathway 120 has an air flow control valve as taught by Dobritz in Fig. 1 (valve 3)).
The modified Ahmad device lacks a detailed description where an air flow control valve is connected to the first gas line upstream of the air flow sensor and downstream of the air pump, wherein the air flow control valve is operably connected to the controller.
However, von Blumenthal further teaches an air flow control valve (first dispensing valve 3 in the shown figure) is connected to the first gas line (is connected to feed line 2 in the shown figure) and downstream of the air pumping means (is downstream of the pressurized 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air flow control valve of the modified Ahmad device to be between the air flow sensor and the pump and connected to the controller as taught by von Blumenthal as it allows for greater control of the air inlet line based on sensed values in order to better control the flow and ratio of gas to the mixing chamber (von Blumenthal; see Col. 4 lines 10-30).
Claims 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad in view of Dixon in view of von Blumenthal in view of Dobritz as applied to claim 41 above, and further in view of Weismann (US Pat. 5,848,591) and Acker et al. (US Pub. 2015/0273176).
Regarding claim 46, the modified Ahmad device has almost everything as claimed, including a third gas line, a pump, and a patient interface.
The modified Ahmad device lacks a detailed description on an exhalation valve being used to expel the expired gas.
However, Weismann teaches a similar gas mixing device where an exhalation valve (expiration valve 20 in Fig. 4) with a controller (control unit 13 in Fig. 4) that responds to changes in pressure to open during exhalation and close during inhalation (see Col. 5 lines 10-18).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ventilation system of the modified Ahmad device with the exhalation valve as taught by Weismann as it expel the gas expired from the 
The modified Ahmad device lacks a detailed description of an exhalation valve being connected to the third gas line downstream of the pump and upstream of the patient interface.
However, Acker teaches a similar gas mixing device where an exhalation valve (shown in Fig. 6B within ventilator 117) that is located on a gas line downstream of an air pump and upstream of a patient interface (breathing mask 602 in Fig. 6B; note the relative positions in Fig. 6B). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the location of the exhalation valve of the modified Ahmad device to be located on the third gas line, downstream of the pump and upstream of the patient interface as taught by Acker, since it would be a matter of design choice for one of ordinary skill in the art to choose where to place the exhalation valve such that it can yield the predictable result of still allow exhaled gas to be removed into the environment.
Regarding claim 47, the modified Ahmad device has everything, including a controller (where the controller 180 in Fig. 1 of Ahmad functions as control unit 13 in Fig. 4 of Weismann) able to modulate a control signal for the exhalation valve (see Col. 5 lines 10-18 of Weismann) based on measurement signals from a mixed gas pressure sensor (pressure sensor 163 in Fig. 1 of Ahmad).
	Regarding claim 48, the modified Ahmad device has everything, including a controller which is configured to identify an inhalation and an exhalation phase (where the controller 180 .
Claims 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad in view of Dixon in view of von Blumenthal in view of Dobritz as applied to claim 41 above, and further in view of Homuth et al. (2014/0005566).
Regarding claim 49, the modified Ahmad device has almost everything as claimed, including a controller.
The modified Ahmad device lacks a detailed description on the controller being configured to receive a target pressure.
However, Homuth teaches a similar gas mixing device where a controller which is able to receive a desired target pressure (see [0020] lines 13-15). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller of the modified Ahmad device to be able to receive a target pressure as taught by Homuth, as it would allow for the ventilator to maintain a desired pressure level to improve respiration (Homuth; see [0020] lines 13-15).
Regarding claim 50, the modified Ahmad device has everything as claimed, including a target pressure that is set manually by the user (see [0020] lines 13-15 of Homuth).
Regarding claim 51, the modified Ahmad device has everything as claimed, including a target pressure which is calculated based on a target pressure and a pressure measured from the mixed gas sensor (see [0133] lines 7-19 of Homuth, where an inputted target pressure is . 
Claims 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad in view Dixon and von Blumenthal and Dobritz and Homuth as applied to claim 49 above, and further in view of Stawitcke et al. (4,448,192).
Regarding claim 52, the modified Ahmad device teaching almost everything as claimed, including measuring a target pressure and a pressure measured from a mixed gas pressure sensor (Homuth; [0020] lines 13-15 and [0133] lines 7-19). 
The modified Ahmad device lacks a detailed description where a controller configured to calculate a pressure error based on a difference between the target pressure and the pressure measured from the mixed gas pressure sensor. 
However, Stawitcke teaches using a pressure target (pressure target generator 12 in Fig. 9) and a measured pressure (pressure return signal 29 in Fig. 9) to produce a pressure error (error signal 30 in Fig. 9; see also Col. 11 lines 31-33).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller of the modified Ahmad device to calculate a pressure error as taught by Stawitcke since it would allow for a pressure feedback system that is able to adjust toward a desired pressure based on changing pressure.
Regarding claim 53, the modified Ahmad device has everything as claimed, including using a pressure error to modulate a control signal of a pump (see Col. 11 lines 31-35 of Stawitcke).
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad in view of Dixon and von Blumenthal and Dobritz as applied to claim 41 above, and further in view of Valenta et al. (3,831,595).
Regarding claim 54, the modified Ahmad device has almost everything as claimed, including a third gas line, a pump, and a patient interface.
The modified Ahmad device lacks a detailed description of a bacterial filter positioned in the third gas line downstream of the pump and upstream of the patient interface.
However, Valenta teaches a bacterial filter (bacterial filter 62 in Fig. 1; see Col. 3 lines 23-25) which is located in a mixed gas line (patient conduit 56 in Fig. 1) downstream of a pump (bellows 52 in Fig. 1) and upstream of a patient interface (patient 58 in Fig. 1). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the third gas line of the modified Ahmad device with the bacterial filter as taught by Valenta, since it would remove pathogens from the air before entering the patient, improving device sanitation. 
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad in view of Dixon and von Blumenthal and Dobritz as applied to claim 41 above, and further in view of Munson et al. (4,072,148).
Regarding claim 55, the modified Ahmad device has almost everything as claimed, including a second gas line, an oxygen inlet, and a junction.
The modified Ahmad device lacks a detailed description of a pressure regulator connected to the second gas line between the oxygen inlet and the junction. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the oxygen gas line of the modified Ahmad device to include the pressure regulator as taught by Munson since it would give greater control over the flow of oxygen into the system for more controlled respiration. 
Claims 64, and 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad in view of Dixon in view of von Blumenthal in view of Dobritz as applied to claims 63 and 66 above, respectively, and further in view of Heinonen et al. (US Pat. 6,148,816).
	Regarding claim 64, the modified Ahmad device has a controller that receives oxygen concentration measurements (von Blumenthal; see oxygen sensor 18 which is connected to the mixing chamber and the controller) and an oxygen control valve (Ahmad; see valve 145).
	The modified Ahmad device lacks a detailed description of the controller is configured to modulate a control signal for the oxygen control valve based on the received oxygen concentration measurement signals.
	However, Heinonen teaches a similar device for gas mixing where the controller (controller 26 in Fig. 1) is configured to modulate a control signal for the oxygen control valve (inhalation valve 16 in Fig. 1) based on the received oxygen concentration measurement signals (see Col. 4 lines 50-55; where the control over both an oxygen control valve and an air control valve is done by measured signals).

	Regarding claim 67, the modified Ahmad device as modified in claim 64 has everything as claimed, including the controller is configured to modulate a control signal for the air flow control valve (Heinonen; see Col. 4 lines 50-55 where an air flow control valve, such as the valve 3 in Fig. 1 of Dobritz can be controlled by measured signals) based on measurement signals received from the oxygen flow sensor and the mixed gas pressure sensor (Ahmad; see controller 180 which is connected to all the components of the system for sending and receiving the measured values; further see Heinonen Col. 4 lines 50-55 where measured values of the system are used for controlling the air flow control valve, and the modified system includes oxygen flow (Ahmad; oxygen flow sensor 146 in Fig. 1) and mixed gas pressure (Ahmad; mixed gas pressure sensor 163 in Fig. 1, where the mixed gas pressure sensor is further used to control the air flow and oxygen flow valves as taught by Dobritz in Col. 3 lines 51-68 and Col. 4 lines 1-16)).
	Regarding claim 68, the modified Ahmad device has everything as claimed, including the controller is configured to modulate a control signal for the air flow control valve (Heinonen; see Col. 4 lines 50-55 where an air flow control valve, such as the valve 3 in Fig. 1 of Dobritz, can be controlled by measured signals) based on measurement signals received from the oxygen flow sensor, the air flow sensor and the mixed gas flow sensor (Ahmad; see controller 180 
	Regarding claim 69, the modified Ahmad device has everything as claimed, including the controller is configured to modulate a control signal for the air flow control valve (Heinonen; see Col. 4 lines 50-55 where an air flow control valve, such as the valve 3 Fig. 1 of Dobritz, can be controlled by measured signals) based on measurement signals received from the oxygen flow sensor, the air flow sensor and an oxygen sensor connected to the mixing chamber (Ahmad; see controller 180 which is connected to all the components of the system for sending and receiving the measured values; further see Heinonen Col. 4 lines 50-55 where measured values of the system are used for controlling the air flow control valve, and the modified system includes oxygen flow (Ahmad; oxygen flow sensor 146 in Fig. 1) air flow (Ahmad; air flow sensor 126 in Fig. 1), and oxygen of the mixing chamber (von Blumenthal; see the shown figure where oxygen sensor 18 sensing oxygen in the mixing chamber)).
Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmad in view of Dixon in view of von Blumenthal in view of Dobritz and in view of Heinonen as applied to claim 64 above, and further in view of Westenskow et al. (US Pat. 4,127,121).
	Regarding claim 65, the modified Ahmad device has a controller and received signals of oxygen concentration. 

	However, Westenskow teaches a similar device for delivering mixtures of gas where the controller is configured to modulate a control signal for the pump based on the received oxygen concentration measurement signals (see Col. 3 lines 25-35 where a motor which controls a pump for the breathing circuit is controlled based on oxygen concentration signals).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of the modified Ahmad device to be controlled based on received oxygen concentration measurement signals as taught by Westenskow as it would allow for the pump to react to the amount of oxygen is the system to supply more or less oxygen as needed in order to maintain a null state between oxygen supplied and consumed (Westenskow; see Col. 3 lines 25-40).
Response to Arguments
Applicant’s arguments with respect to claim 41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, the newly applied Dobritz reference teaches the new limitations regarding a pressure feedback loop controlling the flow of oxygen and air to achieve a target pressure.
	Applicant argues on page 10 of the arguments, in the first full paragraph, that Ahmad does not disclose a mixing chamber, and the von Blumenthal is not analogous art as it corresponds to a respirator and not a ventilator. First. Ahmad does disclose a mixing chamber, 
	Thus, the rejections hold.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785